Citation Nr: 0927602	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served with the Army National Guard (ARNG) from 
June 1977 to November 1988, with multiple periods of active 
duty for training (ADT).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  Jurisdiction of this case is 
currently with the RO in Montgomery, Alabama.  In May 2005 
the RO denied the Veteran's claims for multiple issues of 
which he filed notice of disagreement and a statement of the 
case (SOC) was issued.  In his substantive appeal the Veteran 
only appealed the issues of entitlement to service connection 
for left knee, psychiatric, lumbar spine, bilateral eye 
disorders and a chronic mouth infection.  By decision dated 
December 2008, the Board denied the Veteran's appeal on the 
issues of entitlement to service connection for a left knee 
disorder and for a chronic mouth infection.  The issues of 
entitlement to service connection for lumbar spine and 
bilateral eye disorders were remanded to the Appeals 
Management Center for additional development.  The issue of 
entitlement to service connection for a psychiatric disorder 
was held in abeyance pending completion of the development of 
the remanded issues.  The remanded issues and the issue held 
in abeyance are again before the Board for further appellate 
consideration.

In April 2008, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

In the December 2008 decision, the Board noted that the 
Veteran in his April 2008 hearing testimony appeared to raise 
a claim of entitlement to vocational rehabilitation services 
and the matter was referred to the RO for appropriate action.  
It is not clear from a review of the record that action has 
been taken on this matter and it is again REFERRED to the RO.


FINDINGS OF FACT

1.  An eye injury sustained during training in the National 
Guard was transitory and acute and did not result in a non-
refractory error of the bilateral eyes.

2.  The Veteran's lumbar spine disorder was not caused or 
aggravated by his service in the National Guard.

3.  A psychiatric disorder did not have its origin in 
service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye 
disorder have not been met.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  The criteria for service connection for a psychiatric 
disorder have not been met.  38 U.S.C.A. §1131 (West 2002); 
38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide.

In September 2004 and February 2005, the RO sent letters to 
the Veteran providing the notice then required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board notes that the 
Veteran was not provided with notice of the effective date 
and disability rating regulations.  However, because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits, such as 
obtaining medical records, and providing a personal hearing.  
Service medical records, VA medical treatment records, and 
Social Security administration (SSA) records, which include 
private medical treatment records have been associated with 
the claims folder.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 - 85 (2006).  The Veteran was 
afforded a VA examination for the spine in March 2009.  A VA 
examination for the claims of service connection for 
bilateral eye and psychiatric disorders has not been 
conducted.  In the December 2008 Board remand an eye 
examination to obtain a nexus opinion was to be scheduled 
contingent upon receipt of records from the Veteran's 
treating private ophthalmologist showing a diagnosis of dry 
eye syndrome or any other non-refractive error condition.  In 
written correspondence dated January and February 2009 the RO 
requested that the Veteran complete forms (which accompanied 
the letter) to have information released from his private 
ophthalmologist but no reply has been received from the 
Veteran.  The Board notes that corresponding to VA's duty to 
assist the Veteran in obtaining information is a duty on the 
part of the Veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").  VA's duty must be understood as a duty to assist 
the Veteran in developing his claim, rather than a duty on 
the part of VA to develop the entire claim with the Veteran 
performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 
568 (2008).  In this instance, the Veteran failed to respond 
to the requests to aid in the development of his claim.  

In addition, a VA mental health examination has not been 
afforded the Veteran and the Board finds it is not warranted 
in this instance.  Such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent evidence of diagnosed 
disability or symptoms of disability; establishes that the 
Veteran experienced an event, injury or disease in service, 
or has a presumptive disease during the pertinent presumptive 
period; and indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the claim for service connection issue 
for a psychiatric disorder, as will be discussed below, a VA 
examination with a nexus opinion is not warranted.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his service connection claims for bilateral eye, lumbar spine 
and psychiatric disorders.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

II.  Laws and Regulations

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If 
a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  There must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Except as provided in 38 C.F.R. § 3.300(c), disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.

Active military, naval, or air service includes any period of 
active duty for training (ADT) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 
2002); 38 C.F.R. § 3.6(a) (2008).  Active military, naval, or 
air service also includes any period of inactive duty 
training (IDT) during which the individual concerned was 
disabled from an injury incurred in the line of duty.  Id.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ADT or from injury incurred or aggravated 
while performing IDT.  See 38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).

National Guard service generally includes periods of ADT 
and/or IDT.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of training.

ADT includes full-time duty with the Army National Guard of 
any State under sections 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law.  See 38 
U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2008).  IDT 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.

Presumptive periods do not apply to ADT or IDT.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1132 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic 
pre-existing disease), and 38 C.F.R. §§ 3.307 and 3.309 
(presumption of service incurrence for certain disease) for 
the periods of ADT or IDT is not appropriate.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Factual Background and Analysis

The Veteran contends that he currently has bilateral eye and 
lumbar spine disorders as a result of injuries while serving 
in the Army National Guard.  He contends further that his 
claimed psychiatric disorder is secondary to his eye and 
lumbar spine disorders.

Bilateral Eye

On a Report of Medical History that the Veteran completed in 
November 1980 for the purpose of establishing physical 
qualification for duty, he indicated that he had eye trouble.   
In the November 1980 report of medical examination, however, 
clinical evaluation revealed his eyes were normal with visual 
acuity of 20/20 bilaterally.  On examination in July 1984 for 
the purpose of retention there was no indication of eye 
trouble in the Veteran's history and clinical evaluation 
again showed normal eyes with 20/20 visual acuity 
bilaterally.  

Service treatment records from the National Guard in October 
1987 show the Veteran was seen with complaints of solvent in 
his right eye.  He reported that he got solvent in his right 
eye while brushing the solvent on a vehicle.  He reported 
that the pain felt like there was a rock in his eye.  On 
objective examination the right eye showed some redness and 
was sensitive to light.  He was assessed with chemical 
irritation from cleaning solvent.  Flushing of the right eye 
with sterile water and eye drops was prescribed.

On the medical report for periodic retention examination in 
March 1988 the Veteran did not report having any eye trouble 
and on clinical evaluation his eyes were reported as normal 
and visual acuity was 20/20 bilaterally.  

At his April 2008 personal hearing the Veteran reported that 
he has had visual deterioration, pain and dryness in the eyes 
since getting chemical solvent in his eyes during service.  
He also indicated that he had been prescribed eye drops by a 
local private ophthalmologist.  The Veteran also submitted 
lay statements from fellow members of his National Guard 
group.  One such statement from C.E.B. noted that during 
annual training the Veteran almost went totally blind from 
some type of chemical that went into his eyes.  He stated 
that he had to watch over the Veteran for the entire period 
and the pain did not allow the Veteran to rest at night.  
In another statement by S.J. it was noted that during the two 
weeks of annual training the Veteran had to report to sick 
call because his eyes were swollen due to some type of 
cleaning solvent.  A statement from J.K. also noted that the 
Veteran had damage to his eye during annual training.

VA outpatient treatment records show that in September 2005 
the Veteran was seen at the optometry clinic for an 
evaluation of his glasses.  He reported that the line in the 
glasses bothered him.  A provisional diagnosis of myopia and 
presbyopia was rendered.  He was seen again in October 2006 
for an annual eye examination.  His chief complaint was that 
he could not read small print.  It was also noted in that 
report that he was not experiencing any eye pain.  A note 
from the eye optometry clinic in August 2008 shows the 
Veteran was diagnosed with presbyopia, myopia and 
astigmatism.  At that time the Veteran reported a history of 
getting cleaning solvent in his eyes and he mentioned that he 
was not sure that they got all of it out.  He reported more 
redness of the eyes at that time.

In considering whether service connection is warranted for a 
bilateral eye disorder,  the Board finds that the 
preponderance of the evidence weighs against the Veteran's 
claim.  The evidence shows that the Veteran was diagnosed and 
treated for chemical irritation of his right eye during 
service.  However, subsequent findings suggest that the 
disorder treated was acute and transitory, without lasting 
residuals.  There was no report of eye trouble on the 1988 in 
service medical examination.  There are no post service 
medical records of complaints, treatment or diagnosis for any 
non-refractive error condition.  The Veteran reported that he 
was treated for an eye disorder by a local private 
ophthalmologist, but, when given the opportunity to provide 
VA information to obtain such records, the Veteran failed to 
respond to the request.  The first evidence of the Veteran 
seeking medical attention for his eyes is in September 2005, 
approximately 17 years after discharge.  This lengthy gap 
between service and the first documented evidence of medical 
attention for the eyes provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d at 1333 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  
Furthermore, the medical evidence shows that in 2005 the 
Veteran sought medical attention for new glasses and not for 
any non-refractive error condition.  

The Board also has considered the assertions the Veteran and 
fellow National Guard members have advanced on appeal in 
multiple written statements.  However the Veteran cannot 
establish a service connection claim on the basis of these 
assertions, alone.  While the Board does not doubt the 
sincerity of the Veteran's belief that he has a current eye 
disorder that is associated with active service, this claim 
turns on medical matters - the relationship between such 
current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the Veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter. See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in this 
regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for a bilateral eye disorder must be denied.  The Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert, supra.

Lumbar Spine

The Veteran has asserted that the first injury to his back 
occurred in October 1977 when he fell down a flight of stairs 
coming out of the barracks while on duty in the National 
Guard.  He stated that he went to sick call and the doctor 
told him that he had a back sprain.  There is no record of 
this injury reported in service medical records.  Service 
medical records do show that in November 1980 the Veteran 
underwent a routine urinalysis and lower back pains on the 
left was indicated in the report.  On his November 1980 and 
July 1984 in-service Reports of Medical History, he indicated 
that he had recurrent back pain.  The objective medical 
examination on those same dates, however, showed a normal 
spine and other musculoskeletal system.  On his Report of 
Medical History in March 1988 he noted he had recurrent back 
pain and the examiner's follow-up notes indicated that the 
Veteran received therapy for low back muscle spasms for three 
days as an outpatient in 1984.  On clinical evaluation in 
March 1988 his back was otherwise reported as normal. 

Post-service private medical records reveal that the Veteran 
injured his back in December 1994 while he was unloading a 
truck at work and subsequently sought treatment for recurrent 
and persistent low back pain.  A March 1995 private medical 
report shows the Veteran was seen with complaints of mid low 
back pain.  It was noted that the onset of the back pain was 
in January 1995 when he was unloading heavy tires (greater 
than 50 pounds) from a truck and suffered acute onset of 
pain.  In a private electrodiagnostic report dated in October 
2001, it was noted that the Veteran was involved in a motor 
vehicle accident in 1994.  He was in the back of a truck when 
the truck was hit by a car and the tires he was hauling fell 
on him.  He reported that since that time he has had back 
pain with radiation to the left leg.

SSA records associated with the claims folder show that the 
Veteran was granted disability benefits due to recurrent and 
persistent low back pain syndrome, mild lumbar scoliosis with 
minimal disc bulge at L3-4 and L4-5, degenerative lumbar disc 
disease, lumbar radiculitis, chronic neck pain, mild cervical 
spondylosis at C4-5, chronic headaches and 
depression/anxiety.  According to the record, the onset of 
the Veteran's back disabilities was December 1994.

The Veteran was afforded a VA compensation and pension 
examination in March 2009.  The Veteran reported that he left 
service in 1988 and was employed in a garment factory until 
1994 at which time he sustained a job-related injury which 
subsequently disabled him from that time to date.  Physical 
examination revealed he had mild levoscoliosis of the lumbar 
spine with left sciatica.  The examiner opined that it was 
less likely than not that the Veteran's low back disorder was 
caused by or aggravated by his military service.  He further 
commented that the scoliosis noted on examination is a 
developmental disorder and not related to trauma.  The 
sciatic pain, he stated, is more likely as not related to the 
Veteran's 1994 job-related injury which led directly to his 
inability to work and his total disability at that time.

Based on the foregoing, the Veteran's claim for service 
connection for a lumbar spine disorder must be denied.  The 
evidence shows that his current lumbar spine disorder is not 
related to any period of service in the National Guard.  In 
fact the evidence overwhelmingly points to a 1994 on-the-job 
injury as the cause of the Veteran's lumbar spine disorder.  
The Veteran, himself, stated at the VA examination of the 
spine in March 2009 that he became disabled after he 
sustained a job-related injury.  The Veteran's testimony that 
an in-service doctor told him that he had a back sprain is 
too attenuated to constitute competent medical evidence of a 
back injury in service.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) (finding that the connection between what a 
physician said and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is too attenuated and inherently unreliable to constitute 
medical evidence).  Furthermore, the VA examiner noted that 
the Veteran had a developmental disorder of the back, which 
was not related to trauma and that his sciatica was related 
to his work related injury in 1994.  Overall the examiner 
opined that it was unlikely that the Veteran's claimed lumbar 
spine disorder was related to service.  

The Board has again considered the assertions made by the 
Veteran's fellow National Guard members.  D.R. and S.J. noted 
that the Veteran endured some physical problems during 
service.  J.K. noted that the Veteran suffered physical 
damage to his back while unloading equipment for the mess 
hall facility.  Service connection cannot be established on 
the basis of these assertions, alone.  The Board does not 
doubt the sincerity of the Veteran's belief that the back 
pain noted in service is in some way associated with his 
current low back disorder.  However, such a claim turns on 
medical matters - the relationship between such current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter. See Bostain, supra, See also Routen, supra.  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, supra and, 
Gilbert, supra.  

Psychiatric

The Veteran has claimed that he has a psychiatric disorder 
secondary to his physical disorders of the eyes and lumbar 
spine.  Service connection may be granted for any disability 
which is proximately due to a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  In this case, the Veteran's 
claim for secondary service connection is not for 
consideration because he is neither service-connected for a 
bilateral eye disorder nor a lumbar spine disorder.  This 
analysis will focus on whether the Veteran is entitled to 
service connection for a psychiatric disorder on a direct 
basis.

Service medical records do not show any complaints, treatment 
or a diagnosis of any type of psychiatric disorder during 
service.  In fact, psychiatric evaluation is consistently 
reported as normal on various in- service reports of medical 
examination.  

In September 2006 the Veteran was seen at a VA psychiatric 
outpatient clinic.  He was diagnosed with a depressive 
disorder.  At that time he reported that he had been treated 
for depression with psychosis in August of 2005.  At his 
personal hearing in April 2008 he stated that he was 
experiencing anxiety and depression because of his back 
injury.  He further testified that while he was in the 
military when he observed what children in South America 
experienced, such as drinking the same water that they used 
for the bathroom and picking up food from the ground and out 
of garbage cans, "stuff like that" played a big part in his 
mind.  Hearing Transcript, pp. 28, 29. 

VA outpatient treatment records in July 2008 show the Veteran 
was seen at the mental hygiene clinic, at which time he was 
diagnosed with mood disorder secondary to general medical 
condition.  His Global Assessment of Functioning (GAF) Scale 
was 60, which is indicative of moderate psychological 
symptoms.  

While the evidence shows that the Veteran currently suffers 
from a psychiatric disorder, it is clear from the evidence of 
record that the current psychiatric disorder did not have its 
origin during the Veteran's service in the National Guard.  
There is no objective medical evidence of a psychiatric 
disorder in service.  VA outpatient treatment reports are 
void of any objective medical evidence of a relationship 
between the Veteran's diagnosed psychiatric disorder and his 
service in the National Guard.  Moreover, the Veteran's 
testimony of the psychological affects of observing the way 
children live in South America and stating that "seeing 
stuff like that it plays a big part in your mind and so on" 
is not sufficient evidence to establish a relationship 
between the current diagnosis of a psychiatric disorder and 
service.  See Espiritu, supra.  It appears from the record 
that the Veteran believes that his psychological disorder is 
due to medical conditions, mainly his back disorder, for 
which he is not service-connected.  In light of the 
foregoing, the Board finds that service connection for a 
psychiatric disorder is not warranted.  The preponderance of 
the evidence is against the claim, and the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz, 
supra and, Gilbert, supra.  


ORDER



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


